DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-10 of the remarks, filed December 13, 2021, with respect to claims 11-20 have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 11-20 has been withdrawn. 
Applicant's arguments filed December 13, 2021, with respect to claim 1 have been fully considered but they are not persuasive. The examiner notes that changing the conditional statement in step (e) from “if” to “when” does not changing the meaning or scope of the claim.
The applicant further asserts that the claim explicitly states that the comparing is implemented in the processing device, not by a person viewing what is rendered on a display, and displaying weather information does not determine a difference. The examiner respectfully disagrees with applicant’s argument. The claim does require that comparing is performed by the processing device. However, the claim does not specify the exact way in in which said comparing is done. In Khatwa, the processing device in fig. 1 is responsible for producing the a weather information displayed as vertical profile display, which in essence is a comparison of the reflectivity values, and which does show or provide a visual difference between the values. The examiner therefore maintains that Khatwa discloses step (d) of claim 1, as recited in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khatwa et al 20160011741 (hereinafter Khatwa).
Regarding claim 1, Khatwa discloses a method for determining convective cell growth from weather radar reflectivity data comprising: at a processing device (see fig. 1):
a) receiving first weather reflectivity values and receiving second weather reflectivity values at a point in time subsequent to receiving the first weather reflectivity values (multiple scans every 30 seconds for example (~first and second) to receive radar reflectivity data, see [0035]);
b) storing the first and second weather reflectivity values in cells of a three-dimensional buffer (see [0035]);
~first and second) to receive radar reflectivity data, and for each scan, determining the VIR, see [0035], [0037]); and
d) comparing the VIR value for the second weather reflectivity values against the VIR values for the first weather reflectivity values to determine a difference in the VIR values (displaying the weather information as vertical profile display, see figs. 3 and 5A, wherein the act of displaying shows a comparisons from weather information that is displayed, [0038]-[0039], [0058]); 
and at a display device coupled to the processing device:
e) when the difference in the VIR values is greater than a threshold value, displaying a convective cell growth hazard indication on the display device in an area of the display device that corresponds to the latitude/longitude position (conditional limitation, not addressed since the limitation is only required when the difference in the VIR values is greater than a threshold value, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims MPEP 2111.04(II)).
	Regarding claim 2 as applied to claim 1, Khatwa further discloses wherein the first and second weather reflectivity values are generated by a weather radar system (see fig. 1, [0030], [0033]).
claim 3 as applied to claim 2, Khatwa further discloses wherein the point in time subsequent is indicative of a scanning rate of the weather radar system (see fig. 1, [0035]).
	Regarding claim 4 as applied to claim 2, Khatwa further discloses wherein the three-dimensional buffer is representative of a volume of airspace in front of the weather radar system (see [0035]).
	Regarding claim 5 as applied to claim 2, Khatwa further discloses wherein the column of cells comprises reflectivity values for all altitudes scanned by the weather radar system at the latitude/longitude position (see [0037]).
	Regarding claim 6 as applied to claim 2, Khatwa further discloses wherein the display device comprises a cockpit weather radar display of an aircraft (see [0028]-[0029]).
	Regarding claim 7 as applied to claim 6, Khatwa further discloses displaying reflectivity imagery along with the convective cell growth hazard indication, wherein the convective cell growth hazard indication is overlaid on the reflectivity imagery (see figs. 3A and 5, [0050], [0052], [0066]).
	Regarding claim 8 as applied to claim 6, Khatwa further discloses displaying hail or lightning hazard indications overlaid on the reflectivity imagery (see figs. 3A and 5, [0050], [0052], [0066]).
	Regarding claim 9 as applied to claim 8, Khatwa further discloses wherein the convective cell growth hazard indication and the hail or lightning hazard indications comprise a display hierarchy wherein only one indication is displayed at a location based on the hierarchy (see figs. 3 and 5A, [0066]-[0068]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khatwa et al 20160011741 (hereinafter Khatwa).
Regarding claim 10 as applied to claim 1, Khatwa discloses the claimed invention except wherein the cell growth hazard indication comprises a “+” symbol. However, Khatwa discloses displaying cell growth hazard indication (see figs. 3, 5A and 5B). Therefore, it would have been an obvious matter of design choice to modify the Khatwa by displaying the “+” on along the cell growth hazard, since applicant has not disclosed that displaying the “+” solves any stated problem or is of any particular purpose and it appears that any other form of indication would perform equally well (with the cell growth hazard indication displayed in figs. 3 and 5A-5B of Khatwa.
lt would have been an obvious matter of design choice to display the “+” in the display of Khatwa, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Khatwa.
Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 11-20 are allowed in view of the amendment to the claims (specifically claim 11) and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sishtla 11,203,438 discloses indicate presence of a convective cell.
Godfrey et al 10,605,912 discloses a weather radar system that causes a radar antenna to conduct a vertical radar scan and receive return radar data indicative of a characteristic of the scan area.
Kronfeld et al 10,302,815 discloses a system and method of integrating global convective weather.
Bai et al 10,288,768 discloses identifying a target weather spark discharge of area carrier based on radar reflectivity data.
Breiholz et al 9,612,328 discloses using reflectivity data associated with aircraft radar antenna to determine a vertically integrated liquid parameter.
Christianson et al EP 2461177 A1 discloses systems and methods for improving relevant weather determination.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648